DETAILED ACTION
In this Office Action, amended claims 1 and 3-7 filed on June 15th, 2021 were evaluated. Claim 2 was cancelled by amendment on June 15th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1), referred to hereafter Matsumura, in view of in view of Mizukoshi (US 20050015015 A1 – previously cited) and Braintree Analytics LLC (WO 2016040253 A1 – previously cited).
Regarding claim 1, Matsumura (Figure 23) teaches a sphygmomanometer, comprising: a first fluid bag (191) that is configured to: (i) be worn on a measurement site so as to extend in a circumferential direction around the measurement site (shown in Figure 13; element 500 is measurement site; paragraph 0093), and (ii) turn into a pressurized state or an unpressurized state by supply or discharge of fluid (paragraph 0094); first and second pulse wave sensors (20 and 30) that are mounted on an inner circumference of the first fluid bag at positions spaced from each other in a width direction of the first fluid bag, the width direction being transverse to the circumferential direction (shown more clearly in Figure 12; paragraph 0083), the first and second pulse wave sensors being configured to: be arranged at different positions along an artery in the measurement site in a worn state in which the first fluid bag is worn on the measurement site (shown in Figure 13; artery is element 510), 
Mizukoshi teaches a sphygmomanometer (Figure 3), comprising: a first fluid bag (26) that is configured to: (i) be worn on a measurement site so as to extend in a circumferential direction around the measurement site, and (ii) turn into a pressurized state or an unpressurized state by supply or discharge of fluid (paragraph 0020 and 0029); a belt (24) that is arranged on an outer circumferential side of the first fluid bag (26), and is configured to be worn around the measurement site (paragraph 0021); an expandable member (28) that is arranged on an inner circumference of the belt, closer to the measurement site than the belt, and is expandable and contractible in a thickness direction of the belt (paragraph 0022); a plate-shaped member (40) that is arranged on an inner circumference of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsmurra in view of Mizokoshi to include an expandable member that is arranged on an inner circumference of the belt, as well as-2-Application No. 16/441,066 a plate-shaped member that is arranged on an inner circumference of the expandable member and on an outer circumference of the first fluid bag at a position corresponding to the first and second pulse wave sensors. Incorporating the expandable member and plate-shaped member of Mizukoshi would allow the device of Matsumurra to apply pressure to the measurement site (as described in Mizokoshi paragraph 0022) without inflating the first air bag. This would allow the first air bag to give more precise oscillometric blood pressure measurements by reducing noise in the measurement (Mizukoshi paragraph 0010).
	However, Matsumurra in view of Mizukoshi fail to teach calculating blood pressure based on a pulse transit time obtained from outputs from the first and second pulse wave sensors, with the first fluid bag in the unpressurized state and the first and second pulse wave sensors being pressed by a pressing force of the belt, the expandable member, and the plate-shaped member.
	Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a manner to be spaced from each other in a width direction (paragraph 0091), and detect pulse waves of respective opposing areas of an artery (74) running along a measurement site (72; paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a blood pressure calculation part that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (paragraph 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Mizukoshi to incorporate the additional 
Claim 6 recites a method using the same structural elements recited in claim 1 to measure a blood pressure. Therefore, the above cited sections of Matsumurra, as modified by Mizukoshi and Braintree, disclose a method comprising the steps as recited in claim 6. In addition, claim 7 is a device comprising of the same structural elements as claim 1. Therefore, Matsumurra in view of Mizukoshi and Braintree also teaches the claim limitations of claim 7. 
Regarding claim 3, Mizukoshi teaches that the expandable member is a second fluid bag that is configured to turn into a pressurized state or an unpressurized state by a supply of or discharge of fluid (paragraph 0023). Therefore, Matsumurra in view of Mizukoshi and Braintree teaches all of the structural elements of claim 3. 
Matsumura (Figure 23) teaches the first and second pulse wave sensors (20 and 30) each include paired detection electrodes (20B and 30B) for detecting voltages of portions of an artery (paragraph 0063). Therefore, Matsumurra in view of Mizukoshi and Braintree teaches all of the structural elements of claim 4. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1) in view of in view of Mizukoshi (US 20050015015 A1 – previously cited) and Braintree Analytics LLC (WO 2016040253 A1 – previously cited), as applied to claim 1, in further view of Ukawa (US 20120253209 A1 – previously cited).
Regarding claim 5, Matsumurra in view of Mizukoshi and Braintree teaches the sphygmomanometer according to claim 1. In addition, Braintree teaches of a cross-correlation calculating part which may obtain first and second pulse wave signals from pulse wave sensors and calculate a cross-correlation coefficient between the waveforms in order to calculate the pulse transit time (Braintree paragraph 0117). However, Matsumurra in view of Mizukoshi and Braintree does not the central processing unit being configured to obtain first and second pulse wave signals output in time sequence from the first and second pulse wave sensors, calculating a cross-correlation coefficient between waveforms of the first and second pulse wave signals, and setting a pressing force exerted by the expandable member such the cross-correlation coefficient calculated by the central processing unit exceeds a predetermined threshold. 
Ukawa teaches a method of determining venous pressure (Figure 2) comprising: obtaining first and second pulse wave signals from a first and second pulse wave sensor (S202) and calculating a cross-correlation coefficient between the two waveform signals (S203; paragraph 0046). A processing unit then adjusts the pressing force on the pulse wave signals generated by an expandable member such that the cross-correlation coefficient calculated exceeds a predetermined threshold (S204; paragraph 0055). The cuff pressure is then used to estimate the venous pressure (S206; paragraph 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Mizukoshi and Braintree to include the method of adjusting the pressure of the pressing cuff using a cross-correlation coefficient between two pulse wave sensors and measuring the venous pressure of a measurement site. Doing so would increase the functionality of Braintree in view of Mizukoshi, and would simply constitute combining prior art elements according to known methods to yield predictable results.

Response to Amendments
“All” certified copies are marked as being received in this Office Action. Examiner is no longer requesting a certified translation be provided. 
The amendments to claims 1, 4, and 5 were sufficient to overcome the previously stated objections. As a result, the claim objections to claim 1, 4, and 5 have been withdrawn. 
The amendments to the 112(f) invoking claim features to specifically recite “a central processing unit” provides sufficient structure to avoid the 112(f) interpretation. As a result, all interpretations of claim elements under 112(f) have been withdrawn. 
The amendments to the claim language were sufficient to overcome all the previously stated 112(b) rejections. As a result, all 112(b) rejections for claims 1 and 3-7 have been withdrawn. 
The amendments to independent claims 1, 6, and 7 were sufficient to overcome the previously stated 103 rejection of Braintree (WO 2016040253) in view of Mizukoshi (US 20050015015). However, continued rejection of claims 1 and 3-7 are articulated in the “Claim Rejections – U.S.C. 103” section above in view of Matsmurra (US 20100076328 A1), Braintree (WO 2016040253) and Mizukoshi (US 20050015015), as Matsmurra teaches the amended claim language that Braintree failed to teach or suggest. 
The amendments to the claims were sufficient to overcome the double patenting rejection of claim 1 and 7 under 35 U.S.C. 101 for claiming the same subject matter. However, Examiner does note that any art which reads on claim 1 will continue to read on claim 7, as claim 7 is simply a broader recitation of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791 




/RENE T TOWA/Primary Examiner, Art Unit 3791